Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This action is responsive to the following communication: RCE filed on 02/08/2021.  This action is made non-final.
Claims 21-23, 25-29, 31-36, 38-40 are pending in the case.  Claims 21, 27 and 34 are independent claims. Claims 1-20, 24, 30, 37 are cancelled.
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.
			

					Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-23, 25, 27-29, 31, 33-36, 38 and 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Astete et al. (US 2009/0288084; hereinafter Astete), and further in view of Saha et al. (US 2011/0231849; hereinafter Saha).
		Regarding claim 21, Astete teaches A system (Fig. 1 & [0010], a system of multitenant virtual machine infrastructure or MTVMI) comprising: 
            a database system implemented using a server system (Fig. 51 & [0145] & [0149], database process/server with databases, metadata, service queries, entity information, reports, tables in Figs. 52-53) including at least one of processing hardware and non-transitory memory (Fig. 1 & [0041], hardware CPU & memory), the database system configurable to cause:
            displaying a computing environment on a display device (Fig. 9 & [0104], sample MTVMI computing environment displayed for a logged-in engineer), the computing environment providing access to a plurality of computing resources ([0043], software library 110 in Fig. 1 comprises software programs, data objects and virtual data center configurations; Fig. 2 & [0055], Note1: for simplicity/clarity, the examiner maps the recited “computing resources” to the virtual data centers or VDCs, each VDC in Fig. 50 & [0139]  comprises virtual machines/VMs, virtual networks, data storage resources, specific data objects or disk objects such as database files in [0043] related to a tenant task or a virtual network in [0045], Note2: recited “computing resources” can also be mapped to VMs in VDC, examiner uses VDC as resource example; [0002] & Fig. 18 & [0119], each VM of a VDC may comprise software like operating system, database and/or application ; Fig. 27 & [0130], display a list of virtual data center configuration templates), each computing resource ([0055], e.g., each VDC comprises virtual machines, virtual networks,  data storage resources and specific data objects such as database files in [0043] related to a tenant task or a virtual network in [0045]) associated with:
                        a corresponding variable unit of computing functionality (Fig. 14 & [0115], different VDCs have different software and number of VMs; [0146], different users have different access right or privilege for VDCs, VMs and data files, thus, a variable unit of computing functionality based on a set of  CPU, RAM, Storage and software/data services for different users; e.g., Fig. 13, VM with Windows Server has different functionality from VM with CentOS), and
                        a corresponding one of a plurality of parameter values ([0146], different users have different access right or privilege for VDCs, VMs and data files, each privilege level parameter value”; [0040] & [0046] & [0139], other parameter values of VDC or VM: number/amount of CPU/core, RAM, domain name, IP addresses, operating system, bandwidth, network interface objects, storage/disk objects and/or software licenses;  [0044], licensing of software/application program or data; [0099], specify resource permissions at a variety of different levels of scope), the corresponding parameter value (e.g., privilege level & instantiation state) : 
                         defining a variable level of access to the corresponding variable unit of computing functionality ([0146], user specific access or privilege level of data files/objects such as database files associated with a VDC; [0044], licensing of software/application program or data; [0099], specify resource permissions at a variety of different levels of scope), the variable level of access implemented as limited access to only a designated subset of data objects stored in a database ([0146], user specific access or privilege level of data files/objects such as database files associated with a VDC; [0044], licensing of software/application program or data; [0045], specific data objects such as database files in [0043] related to a tenant task in a project or a virtual network in a VDC in [0045], the database files can be a subset of data objects stored in a database, e.g., user with specific access level can access the specific data objects stored in private libraries/database; [0139], each disk object identifies the disk file or files which are subset of the storage nodes, i.e. database in [0076]) and associated with the corresponding variable unit of computing functionality ([0045], specific data objects such as database files in [0043] related to a tenant task or a virtual network in a VDC in [0045], the VDC cited above provides the corresponding variable unit of computing functionality based on user privilege level) and 
                          indicating that the associated computing resource has an activated state in which the computing resource is available for use or a deactivated state in which the computing resource is not available for use ([0046], VDC configuration contains complete state for each VM to be instantiated, available to use once instantiated; [0040], store the state of an entire VDC);
            providing a metadata model comprising a plurality of nodes representing a hierarchical arrangement of the computing resources (Fig. 14 or Fig. 15 & [0115]-[0116], parent level “LAB” resource node of a user account with three selectable child VDC nodes can be interpreted as a metadata model; Fig. 50 shows a metadata model of a VDC), one or more of the nodes associated with a corresponding one or more conditions to be satisfied for a computing resource associated with the one or more nodes to be in the activated state (Fig. 14 & [0040], two VDC are private, i.e., only the user can activate the two VDCs;  [0117], condition of the virtual machines for a machine configuration in a VDC; [0040], state of an entire VDC, limits on the amount of resources such as CPU time & storage space available in each VDC that can be used are sample conditions; Fig. 50 shows condition/limit of CPU/RAM for VM and autosuspend condition for VDC to be in activated state);
            identifying one or more dependency relationships between or among the computing resources (Fig. 14 or Fig. 15 & [0115]-[0116], parent level “LAB” resource node of a user account with three selectable child VDC nodes, i.e., child VDCs are dependents of LAB; Fig. 50, show dependency and resource grouping within a VDC);
		generating a plurality of aggregated parameter values based on the parameter values ([0052], total amount of CPU time used is a sample aggregated parameter values based user’s access right, CPU time & access right are sample parameters among other parameters; Fig. 23 & [0125], company quotas and usage, user (my) quotas and usage, CPU/SMV/Storage usage are aggregated parameter values of CPU time, number of MVs and storage space; [0145] & [0149], aggregate usage of specific resource types (e.g., VDC, VM, Storage) by/based-on specific entities (e.g., user, customer, project) with different access rights);  
		… and
            updating the displayed computing environment on the display device to represent an optimized metadata model ([0098], user can configure or re-configure a set of virtual computing resources in a virtual lab to reach optimal in combination with project task testing in [0101]-[0102]; [0091] & [0118], user or system can update VDC configurations or other resources or services in [0045]).
		Although Astete teaches user testing of accessible virtual data centers or VDCs (Fig. 8 & [0098]; Fig. 14) and providing workflows to utilize the virtual data centers in a project ([0045], workflow; [0099], VDCs in a project or workflow of the project), Astete does not seem to expressly teach determining one or more redundancies between or among the aggregated parameter values; identifying one or more of the computing resources associated with the redundancy; removing, from the metadata model, one or more of the nodes associated with the identified one or more computing resources to produce an optimized metadata model.
		However, Saha teaches generating a plurality of aggregated parameter values based on the parameter values ([0003], users run workflows, represent a workflow with one or more directed acyclic graphs or DAGs with nodes, the workflow with DAGs is a metadata model of the tasks/resources shown as nodes, e.g., Figs. 1-2; [0005], each vertex/node represents a task to be performed [0002], a processing node [0017] or “resource” in [0023]; [0019], identify similar jobs and mark them with the same label;  [0005], using a message passing scheme to computation of nodes in DAG, the aggregated parameter value, based on user has license or licenses to use the node in the workflow or DAG in [0018] & [0024], i.e., the parameter value; [0021]-[0022], simplified sample of generating computation in each node, i.e., the “aggregated parameter value”); 
            determining one or more redundancies between or among the aggregated parameter values ([0023], determine redundant computations, i.e., redundant aggregated parameter values, among nodes with the same label for same or similar job, e.g., node 2 or 3 in Figs. 1-2); 
            identifying one or more of the computing resources associated with the redundancy (Figs. 1-2, nodes with label 2 and 2’  or 3 and 3’ associated with the redundancy; [0027], if two nodes X and X’ have the same computation representing different runs of the same program, there is a redundancy in resource X and X’);
            removing, from the metadata model (Figs. 1-2 & [0003], DAG), one or more of the nodes associated with the identified one or more computing resources to produce an optimized metadata model ([0025]-[0028] & Figs. 1-2, in particular, [0027] & Fig. 2, merge node 2 and 2’ into 2’’, merge node 3 and 3’ into 3’’, DAG 204 is optimized metadata model of DAG 202; [0004],  the two node merging process is equivalent of a node removing, by using the functional capacity of one resource node to do tasks used to be done by two original resource nodes).
It would have been obvious to one of ordinary skill in the art, having the teachings of Astete and Saha before him at the time the invention was made, to combine the teachings of Astete and Saha to achieve the claim limitation. One would have been motivated to make such a combination to reduce license uses of a computing resource by applying the merging technique of workflows with redundant computations into optimization of virtual infrastructure creation and testing. In other words, by using the technique of Saha in resource allocation of Astete, one can merge multiple resources that are used to perform the same job or similar functions into non-redundant resource components in a virtual data center (VDC) or a virtual Lab/Project of an entity who uses multiple VDCs to reduce the cost of resource consumptions (Saha: 

Regarding claim 22, Astete/Saha teaches The system of claim 21. Astete also teaches the database system further configurable to cause: aggregating a plurality of conditions to produce one or more aggregated conditions (Fig. 23 & [0125], items 2310, 2311 and 2350: The limit column of SMV hours, SVMs and storage of company or user quotas are aggregated conditions. Note: the claim has not recited how to aggregate the conditions.  Presenting all the condition under limit column is a form of aggregation; [0145] & [0149], aggregate usage of specific resource types (e.g., VDC, VM, Storage) by specific entities (e.g.,user, customer, project) with different access rights); and generating a description of the aggregated parameter values and of the one or more aggregated conditions (Fig. 23 & [0125], items 2310, 2311 and 2350: data under usage column is the aggregated parameter values, and data under limit column is the aggregated conditions).

Regarding claim 23, Astete/Saha teaches The system of claim 21. Astete also teaches the database system further configurable to cause: creating the metadata model at least in part by grouping the computing resources into units based on the identified one or more dependency relationships (Fig. 14 or Fig. 15 & [0115]-[0116], Figs 14-15, list all the VDC resources based on parent level “LAB” resource node of a user account with three selectable child VDC nodes dependency relationship; Fig. 23 & [0145] & [0149], aggregate usage of specific resource types (e.g., VDC, VM, Storage) by specific entities (e.g.,user, customer, project, lab) with different access rights, aggregating resources into units is equivalent of grouping resources; [0099], VDCs in a project; Fig. 50, show dependency and resource grouping within a VDC).

Regarding claim 25, Astete/Saha teaches The system of claim 21. Astete also teaches the metadata model for a virtual data center comprises a directed graph (Fig. 50), and wherein one of the nodes is a root node (Fig. 50, VDC is the root  5001).
Astete does not seem to have shown directed graphs for LAB or Project resource level.
However, in addition to the directed graph at individual VDC level shown by Astete (Fig. 50), Saha also show directed acyclic graphs (DAG) for computing resources. That is, Saha teaches the limitation wherein the metadata model comprises a directed graph, and wherein one of the nodes is a root node (Fig. 2 & [0027]-[0028], resources in DAG with root node being the origin; [0023], resource node).
It would have been obvious to one of ordinary skill in the art, to have included the teachings of Astete and Saha to achieve the claim limitation. One would have been motivated to make such a combination to apply the known technique of representing resources in directed graphs to resource groups at various levels (Saha: Fig. 2 & [0023]; Astete: [0045], workflows; Fig. 50, a VDC configuration Directed graph).

Regarding claims 27-29 and 31, claims 27-29, 31 are directed to the product with code performed by the system of claims 21-23, 25.  Thus, claims 27-29 and 31 are rejected by Astete/Saha with the same rationale as claims 21-23 and 25.

Regarding claim 33, Astete/Saha teaches The computer program product of claim 27. Astete also teaches the limitation wherein the corresponding variable unit of computing functionality represents an amount of a computing service allocated to the associated computing resource ([0055], the performance and capacity of VDC are limited by tenant’s service level or subscription agreement; Fig. 23 & [0125], the quota of company and user represent amount of a computing service allocated to the associated computing resource for the listed VDC or Virtual Data Center under My projects and my Lab. Thus, the quota also represents the corresponding variable unit of computing functionality; Fig. 13, shows VDC “company A-Build 1341, Jmeter Load Testing” having two VMs with information 1310 and 1320 respectively, representing the variable unit of computing functionality having amount of CPU, RAM computing service allocated to each VM).
Regarding claims 34-36 and 38, claims 34-36, 38 are directed to the methods performed by the system of claims 21-23, 25.  Thus, claims 34-36 and 38 are rejected with the same rationale as claims 21-23 and 25.
Regarding claim 40 , claim 40 is a method claim for achieving similar function as the product claim 33.  Thus, claim 40 is rejected with the same rationale as claim 33.

20.	Claims 26, 32 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Astete/Saha as applied to claims 25, 31 and 38 above, and further in view of Jaquet et al. (US 2010/0223619; hereinafter Jaquet).
Regarding claim 26, Astete/Saha teaches The system of claim 25. Although Astete does not seem to expressly teach the limitation wherein generating the aggregated parameter values comprises traversing the directed graph starting with the root node using a tree traversal algorithm, Saha teaches generating the aggregated parameter values comprises traversing the directed graph starting with the root node ([0021]-[0022], for a simple graph of two tasks or resource nodes X->Y, generate the first aggregated parameter value of the first root task before generating the second aggregated parameter value of the child second task; [0030], depth-first search). Astete/Saha does not seem to expressly state aggregated parameter values are derived using a tree traversal algorithm.
However, Jaquet teaches the limitation wherein generating the aggregated parameter values comprises traversing the directed graph starting with the root node using a tree traversal algorithm ([0055]-[0056] & Fig. 3A, start from the root level & tree traversal algorithm.  See more detail in [0049]-[0057]).
It would have been obvious to one of ordinary skill in the art, to have combined the teachings of Astete/Saha with the tree traversal algorithm taught by Jaquet to achieve the claim limitation. One would have been motivated to make such a combination to apply the known tree traversal technique for storage volume aggregation in Jaquet to the calculations of aggregated parameter values such as those displayed in user’s dashboard in Astete for expected success (Jaquet: [0055]-[0056] & Fig. 3A, storage volume calculation is one type of aggregated parameter values in Fig. 23 of Astete; Astete: Fig. 23 & [0125];  [0145] & [0149], aggregate usage of specific resource types (e.g., VDC, VM, Storage) by specific entities (e.g.,user, customer, project, lab) with different access rights;  Saha: [0021]-[0022] & [0030], known depth-first algorithm).

Regarding claim 32, claim 32 is directed to the product with code performed by the system of claim 26.  Claim 32 is rejected with the same rationale as claim 26.

Regarding claim 39, claim 39 is directed to the method performed by the system of claim 26. Claim 39 is rejected with the same rationale as claim 26.


			Response to Arguments/Remarks
60. 	Applicant’s arguments/remarks filed on 02/08/2021 have been considered but are moot in view of new ground of rejection. 

Conclusion
	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  Applicant is required under 37 C.F.R §1.111 (c) to consider these references fully when responding to this action.
	Van Hise (US 2009/0164717),  Fig. 1 and Figs. 3A-3C, redundant resource node removal and storage virtualization configurations and update.

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853.  The examiner can normally be reached on M-F 10am-8pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME DUCKWORTH/
Examiner, Art Unit 2179

/RENEE D CHAVEZ/Supervisory Patent Examiner, Art Unit 2179